ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest reference, Tani US 2016/0301383 of record, discloses a filter device comprising a filter having a first pass band; a series arm resonator connected in series to the filter; a first inductor directly connected in series to the series arm resonator; a first parallel arm resonator connected between a first node on a path connecting the filter and the series arm resonator and the ground but does not disclose the first parallel arm resonator constitutes a first resonance circuit having a resonant frequency at which an attenuation pole corresponding to a high frequency end of the first stop band is formed, and the series arm resonator and the first inductor constitute a second resonance circuit having an anti-resonant frequency on a lower frequency side than the first pass band and a sub-resonant frequency higher than a resonant frequency of the first resonance circuit or the first inductor is directly connected to the first or second input/output terminal, nor would it have been obvious to combine the prior art of record thus the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tani US 10,211,799, Onzuka US 2007/0159274, Kuroda US 7,479,848, Omote US 8,410,869, Komatsu US 10,333,484, Kato US 2020/0052672, Takamine US 10,615,775, each disclose filter arrangement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN WONG whose telephone number is (571)272-3238.  The examiner can normally be reached on M-F: 10am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/A.W/Examiner, Art Unit 2843  

/DEAN O TAKAOKA/Primary Examiner, Art Unit 2843